  Case 19-10317         Doc 67   Filed 09/04/19 Entered 09/04/19 14:43:23           Desc Main
                                   Document     Page 1 of 5


BANKRUPTCY ADMINISTRATOR
WESTERN DISTRICT OF NORTH CAROLINA

402 West Trade Street                                                    Shelley K.. Abel
Suite 200                                                      Bankruptcy Administrator
Charlotte, NC 28202                                                       704-350-7590
704-350-7587 (main)                                       shelley _abel@ncwba.us courts.gov


September 4, 2019

U.S. Bankruptcy Court
Western District of North Carolina
401 West Trade Street, Room 111
Charlotte, NC 28202

Re:     Creditors' Committee
        Case Name: Bon Worth, Inc.
        Case No. :    19-10317

Dear Sir or Madam:

Enclosed please find the responses received by this office to the Notice to Creditors Holding
Twenty Largest Unsecured Claims. Because only two creditors who were not included on
the list of the twenty largest have accepted appointment, no committee will be appointed at
this time. In addition, there were no acceptances received from any of the creditors who were
included on the list of the twenty largest.

Should any other creditors, who were not on the filed list of the twenty largest, provide an
acceptance form to this office, the recommendation is that those creditors file a motion with
the Court to determine whether to appoint an unsecured creditors' committee in this case.

Thank you for your time and attention to this matter.

Sincerely,



Shelley K. Abel
Bankruptcy Admimstrator

ses
Encl.

cc:     Double Take Fashions, Inc.
        GACC, LLC d/b/a Shenanigan's
Case 19-10317   Doc 67   Filed 09/04/19 Entered 09/04/19 14:43:23   Desc Main
                           Document     Page 2 of 5
Case 19-10317   Doc 67   Filed 09/04/19 Entered 09/04/19 14:43:23   Desc Main
                           Document     Page 3 of 5
Case 19-10317   Doc 67   Filed 09/04/19 Entered 09/04/19 14:43:23   Desc Main
                           Document     Page 4 of 5
Case 19-10317       Doc 67         Filed 09/04/19 Entered 09/04/19 14:43:23                                     Desc Main
                                     Document     Page 5 of 5




                                        UNITED STATES BANKRUPTCY COURT
                             FORTHEWESTERNDISTRICTOFNORTHCAROLINA
                                                 ASHEVH-LEDIVISION

        INRE:                                                 )
                                                              ) CaseNo.:                 19-10317
        BONWORTH,INC.,                                        )
                                                              ) Chapter11
                                 Debtor.                      )

                      NOTICEOFINTENTTOACCEPT/DECUNEAPPOINTMENTTO
                                             CREDITORS' COMMHTEE

                Theimdeisigned,a representativeofAccompanyormdiviAuIlistedbelow,

                        Agt6 to acceptappointmenttotfaeCommitteeofUnsecmedCieditorsm tiieabove-
                        referaucedcase,ifsoappointedbytheCourt.

                  X      DeclinestowcaptappointmenttotheCommittee ofUnsecuredCreditorsm tfaeabove-
                        referenced case.

        NameofCreditor: Lipmanf& PIesur, T.T.P
        NameofRepiwnitative:      RobertD. Lipman^Esq
        AddressofRepreseutative: 500N. Broadwav.Suite 105,Jpricho,NpwYork 117^



        AmoimtofClaim:         45,706.52
        TypeofClaim: . Le^al Fees
        (Please uote if you contend     that your claim is seeuied by   a   liea   on       Tty of the debtor
                                                                                        propC                   or   if you
        niaintaiu a priority status.)

        RelationdiiptoDebtor        Attome)-S
        (Pleasestatewhethertfaecreditorisrelatedtotfaedebtorasaninsideror otherpertinentrelationsbip.)
        Representadve's Telephone No. :        516-931-0050                   Email: Lipman(%lipmanplesur. com
                  August26, 2019
       Dated:


                                                         Si

        Return to: Office of the BaDta-uptcy Administrator, 402 W. Trade Street, Suite 200, Charlotte, NC
                  28202-1669,FaxC?04)344-6666,Email; sarah_e_scholz@ncwba.uscoarts.gov.
